—Determination unanimously modified on the law and as modified confirmed without costs and matter remitted to respondent for further proceedings in accordance with the following Memorandum: The misbehavior report and videotape of the subject incident constitute substantial evidence supporting the determination that petitioner violated inmate rules 104.11 (7 NYCRR 270.2 [B] [5] [ii] [engaging in violent conduct]), 104.13 (7 NYCRR 270.2 [B] [5] [iv] [creating a disturbance]), 100.11 (7 NYCRR 270.2 [B] [1] [ii] [assaulting a staff member]) and 106.10 (7 NYCRR 270.2 [B] [7] [i] [refusing to obey a direct order]) (see, People ex rel. Vega v Smith, 66 NY2d 130, 139). Petitioner’s explanation of the events presented a credibility issue for the Hearing Officer to resolve (see, Matter of Foster v Coughlin, 76 NY2d 964, 966).
Respondent concedes that there is insufficient evidence to support the determination that petitioner violated inmate rules 105.12 (7 NYCRR 270.2 [B] [6] [iii] [engaging in unauthorized organizational activity]) and 113.21 (7 NYCRR 270.2 [B] [14] [xii] [possessing unauthorized literature]). We therefore modify the determination and grant the amended petition in part by annulling the determination that petitioner violated inmate rules 105.12 and 113.21. Because respondent imposed a single penalty and the record does not establish any relation between the violations and the penalty imposed, the penalty is vacated *974and the matter is remitted to respondent for imposition of an appropriate penalty on the remaining violations (see, Matter of Whitt v Goord, 259 AD2d 1045, 1046). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present — Green, J. P., Hayes, Hurlbutt and Kehoe, JJ.